The plaintiffs petition for certification for appeal from the Appellate Court, 109 Conn. App. 691 (AC 27633/AC 27829), is granted, limited to the following issues:
*935Decided October 3, 2008
The Supreme Court docket number is SC 18238.
Wesley W. Horton, Daniel J. Krisch and Mark R. Soboslai, in support of the petition.
Charles D. Ray, Matthew A. Weiner and Frederic J. Siegel, in opposition.
“1. Did the Appellate Court properly apply General Statutes § 37-3a in determining that the trial court properly awarded interest on the detained funds?
“2. Did the Appellate Court properly determine that the trial court did not improperly modify the original distribution of assets?”
ROGERS, C. J., and KATZ and SCHALLER, Js., did not participate in the consideration of or decision on this petition.